Spivak-Bobko v Gregory Arms, LLC (2022 NY Slip Op 02895)





Spivak-Bobko v Gregory Arms, LLC


2022 NY Slip Op 02895


Decided on April 29, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 29, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, CURRAN, AND BANNISTER, JJ.


47 CA 20-01603

[*1]ELENA SPIVAK-BOBKO, AS POWER OF ATTORNEY FOR IRINA RIFMAN, PLAINTIFF-RESPONDENT,
vGREGORY ARMS, LLC, DEFENDANT-APPELLANT. 


GERBER CIANO KELLY BRADY LLP, BUFFALO (BRIAN R. BIGGIE OF COUNSEL), FOR DEFENDANT-APPELLANT.
KENNY & KENNY, PLLC, SYRACUSE (MICHAEL P. KENNY OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered December 7, 2020. The order, among other things, denied in part the motion of defendant for summary judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy , 140 AD2d 988, 988 [4th Dept 1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts , 63 AD2d 566, 567 [1st Dept 1978]; see also  CPLR 5501 [a] [1]).
Entered: April 29, 2022
Ann Dillon Flynn
Clerk of the Court